Title: From Thomas Jefferson to William Short, 2 April 1785
From: Jefferson, Thomas
To: Short, William



Th: J to W. S.
Apr. 2. 1785.

I inclose you a letter from l’Orient. When are we to see you? Your letters leave us in doubt whether you mean to protract this odious term of the 4th. of April, or to return to your quarters then and be content to go on with your French at leisure. I am in hopes this will be your choice. You lost much by not attending the Te-deum at Notre dame yesterday. It bids defiance to description. I will only observe to you in general that there were more judges, ecclesiastics and Grands seigneurs present, than Genl. Washington had of simple souldiers in his army, when he took the Hessians at Trenton, beat the British at Princeton, and hemmed up the British army at Brunswick a whole winter. Come home like a good boy and you will always be in the way of these wonders. Adieu
